Citation Nr: 0914112	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at OU Medical Center in Oklahoma 
City, Oklahoma, from September 1, 2004 to September 2, 2004.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 
1973 and from January 1982 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma.

In June 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment 
rendered from September 1, 2004 to September 2, 2004, in 
connection with private hospital emergency treatment at OU 
Medical Center.

2.  In September 2004, service connection was in effect for 
sleep apnea, evaluated as 50 percent disabling; removal of 
uterus and ovaries, evaluated as 50 percent disabling; 
fibromyalgia, evaluated as 40 percent disabling; major 
depressive disorder, evaluated as 30 percent disabling; back 
strain, evaluated as 10 percent disabling; and 
hyperparathyroidism, evaluated as 10 percent disabling.  The 
combined evaluation was 90 percent disabling.

3.  The emergency care that the Veteran received was not for 
an adjudicated service-connected disability or for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability.

4.  The Veteran was enrolled in the VA health care system on 
the date on which she received private treatment, but she had 
not been an active participant in the VA health care system 
during the 24 months prior to receiving the private treatment 
for which she seeks payment or reimbursement.

5.  A portion of the Veteran's medical expenses for treatment 
rendered from September 1, 2004 to September 2, 2004, in 
connection with private hospital emergency treatment at OU 
Medical Center was paid by Medicare.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
September 1, 2004 to September 2, 2004, are not met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement of medical 
expenses incurred at OU Medical Center in Oklahoma City, 
Oklahoma, from September 1, 2004 to September 2, 2004.  The 
medical records show that on September 1, 2004, the veteran 
was brought to the OU Medical Center in Oklahoma City, 
Oklahoma, by ambulance with aphasia, weakness in all four 
extremities, and was unable to speak from about 9:15 am to 
2:00 pm.   

Because the medical expenses incurred from September 1, 2004 
to September 2, 2004 were not authorized, the next 
determination that must be made is whether the Veteran is 
entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Unauthorized medical expenses 
may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 
1728 or 1725.

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if the veteran satisfied the requirements for 
such payment.  Under both versions, the conditions set out in 
the remainder of the statute must be met in order for VA to 
make payment or reimbursement.  While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

Although the Veteran has not been apprised of the revised 
version of §§ 1725 and 1728, the Board finds that there is no 
prejudice to the Veteran by this Board decision as the 
statutory language relevant to the appeal was not revised.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the 
Board need not here determine whether §§ 1725 and 1728 as 
revised effective October 10, 2008, is to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008, or the version effective since October 10, 
2008, is applied, the result is the same; as the appeal must 
be denied.

Under 38 U.S.C.A. § 1728, payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical service, all of the three criteria 
under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. 
Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 
17.53, 17.54.  

In September 2004, service connection was in effect for sleep 
apnea, evaluated as 50 percent disabling; removal of uterus 
and ovaries, evaluated as 50 percent disabling; fibromyalgia, 
evaluated as 40 percent disabling; major depressive disorder, 
evaluated as 30 percent disabling; back strain, evaluated as 
10 percent disabling; and hyperparathyroidism, evaluated as 
10 percent disabling.  The combined evaluation was 90 percent 
disabling.  

Private medical records show that on September 1, 2004, prior 
to arriving at the hospital, the Veteran had collapsed after 
feeling a jolt in her head and was unable to move her body, 
though she did not lose consciousness or sensory perception.  
Admission reports stated that she was unresponsive at arrival 
to the hospital.  A CT scan, electroencephalogram, and 
magnetic resonance imaging of her head showed no 
abnormalities.  A psychiatric consult stated a possible 
conversion disorder with a history of depression and 
fibromyalgia.  A report signed in October 2004 stated that 
consideration should be given to a possibility of a transient 
ischemic attack versus a transient global amnesia or partial 
seizure with secondary generalization.

In correspondence of record, the Veteran argued that her 
service-connected disabilities, specifically her sleep apnea 
and hyperparathyroidism, could have caused her condition on 
September 1, 2004 that required emergency medical treatment.  

In a July 2008 review of the denied claim for unauthorized 
medical treatment, a VA physician found, following a review 
of the claims file, that the Veteran's symptoms were a 
medical emergency and a VA facility was not feasibly 
available as the record shows that her ambulance was diverted 
from the VA Medical Center to a private facility.  The 
examiner, however, concluded that there was less than a 50 
percent probability that any condition treated on September 1 
and 2, 2004, was related to the Veteran's service connected 
disabilities.  The examiner explained that as no definitive 
cause of the Veteran's symptoms was discovered, it was not 
possible to know positively whether the cause might be 
related to her service-connected disabilities.  Possibilities 
for the cause of her symptoms that are mentioned or suggested 
by the records include hypokalemic periodic paralysis, 
conversion disorder, and reaction to pesticide, which did not 
appear to be connected to her service-connected disabilities.  
The examiner also stated that he could not think of any 
mechanism whereby any of the service-connected disabilities 
or any associated condition or complication of those 
disabilities would lead to the presenting symptoms, rapid 
resolution, and associated findings displayed on September 1, 
2004.  

As the examiner provided rationale, cited to specific 
evidence in the file as support for his opinion, and reviewed 
the claims file, his opinion is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the 
Board finds that the Veteran was not treated for a service-
connected disability from September 1, 2004 to September 2, 
2004, nor was the condition, for which she was treated, 
either associated with or aggravating an adjudicated service-
connected disability.  

In short, the criteria for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.120, which implements the statute at 38 U.S.C.A. 
§ 1728, has not been met.  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A.  § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000. 

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health plan coverage for 
payment or reimbursement, in whole or in part, for the 
emergency treatment; (8) The veteran has unsuccessfully 
exhausted claims reasonably available against a third party 
in the case of an accident or work-related injury; and (9) 
The veteran is not eligible for reimbursement under 38 U.S.C. 
§ 1728, which applies primarily to emergency treatment for a 
service-connected disability.  38 C.F.R. § 17.1002.

Following a careful review of the record, the Board finds 
that there is no indication that the Veteran received VA care 
within the 24-month period preceding the furnishing of this 
emergency treatment.  In addition, the evidence shows that 
Medicare covered $3,819.71 of the medical expenses incurred 
from September 1, 2004 to September 2, 2004.  Therefore, the 
Veteran does not qualify for reimbursement under 38 U.S.C.A. 
§ 1725.

Therefore, regardless of whether the Veteran meets the other 
criteria under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, she 
was not treated for a service-connected disability, did not 
receive VA care within 24 months prior to the non-VA 
emergency treatment, and she had health plan coverage for 
payment for part of the emergency treatment.  Thus the 
Veteran cannot be reimbursed under 38 U.S.C.A. § 1728 or 38 
U.S.C.A. § 1725.  Her claim for payment or reimbursement for 
the cost of private emergency treatment from September 1, 
2004, to September 2, 2004, must be denied.  The evidence is 
not in equipoise so as to warrant application of the benefit 
of the doubt doctrine.  38 C.F.R. § 3.102.


As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and her appellate 
rights in December 2004 and provided with a the Statement of 
the Case in April 2006 that informed her of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  All pertinent 
evidence regarding the reported non-VA medical treatment in 
September 2004 has been obtained and associated with the 
claims file.  Based upon the above analysis, the Board finds 
that VA has fulfilled its duty to assist the appellant in the 
development of the current claim.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at OU Medical Center in Oklahoma 
City, Oklahoma, from September 1, 2004, to September 2, 2004, 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


